ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_02_FR.txt. 87

DÉCLARATION DE M. FERRARI BRAVO

J'ai voté en faveur de l’autre avis consultatif sur la licéité des armes
nucléaires, donné ce même jour (Licéité de la menace ou de l'emploi
d'armes nucléaires, CI.J. Recueil 1996, p. 226), parce que je pense qu’il
est du devoir de la Cour internationale de Justice de n’épargner aucun
effort pour répondre au mieux aux questions que lui posent les organes
principaux des Nations Unies habilités à la saisir, surtout lorsqu'une telle
réponse peut augmenter les possibilités de sortir d’une impasse qui, dans
le cas actuel, perdure depuis plus de cinquante ans en faisant peser une
ombre triste et menaçante sur l'humanité tout entière.

Dans sa fonction d’organe judiciaire principal des Nations Unies (ar-
ticle 92 de la Charte), la Cour a été, entre autres, créée justement pour
cela et elle ne doit pas se demander si sa réponse, au mieux de ce qu’elle
peut faire, pourra contribuer à l’évolution de la situation. Elle n’a pas
non plus à se justifier si sa réponse n’est pas exhaustive. Je souscris par con-
séquent pleinement aux motifs qui étayent la décision prise par la Cour
de faire droit à la demande de l’Assemblée générale.

A ce propos, il est toutefois nécessaire de dire que la question se pré-
sente sous un angle tout à fait différent lorsque la saisine provient d’une
institution spécialisée des Nations Unies, dont la compétence pour s’adres-
ser à la Cour est, pour des raisons de principe, bien délimitée. J’ai, par-
tant, voté aussi en faveur du présent avis, par lequel la Cour décide de ne
pas répondre à la demande de l'Organisation mondiale de la Santé et je
trouve qu’il y a de la logique dans ce comportement. La Cour, en effet,
est l’organe judiciaire principal des Nations Unies, mais elle ne l’est pas
d’autres organisations internationales dont le droit de la saisir demande à
être soigneusement limité si l’on veut conserver un partage correct de
compétences — et, donc, d'efficacité — entre organismes internationaux,
en évitant que des fonctions politiques, que la logique du système a
confiées seulement aux Nations Unies, soient usurpées par d’autres orga-
nisations qui, pour ne rien dire d’autre, n’ont ni la compétence, ni la
structure pour ce faire.

{Signé) L. FERRARI BRAVO.

25
